TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00784-CV


                                     In re David A. Castillo


                                  T. M. and J. R., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




  FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
    NO. 262,252-B, HONORABLE JACK WELDON JONES, JUDGE PRESIDING


                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of J. R. The subject of this

proceeding is David A. Castillo, appellant’s attorney.

               Appellant filed her notice of appeal on December 11, 2014, and her brief was due

January 8, 2015. On January 13, 2015 we ordered counsel to file appellant’s brief no later than

January 28, 2015. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that David A. Castillo shall appear in person

before this Court on Wednesday, February 25, at 9:00 a.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street,

in Austin, Travis County, Texas, to show cause why he should not be held in contempt and
have sanctions imposed for his failure to obey our January 13, 2015 order. This order to show

cause will be withdrawn and Castillo will be relieved of his obligation to appear before

this Court as ordered above if the Clerk of this Court receives appellant’s brief on or before

February 20, 2015.

              It is ordered on February 4, 2015



Before Chief Justice Rose, Justices Goodwin and Field